*361SEPARATE! DISSENTING- OPINION.
STURGIS, J. —
As an original proposition, I would fully concur in the opinion filed. To my mind it seems illogical to hold that a creditor who has been defrauded of his property can affirm the sale so as to sue on the debt thereby created and take advantage of the fraud practiced on him in sustaining the attachment whereby such property is seized in the hands of such fraud practicing debtor, but cannot so seize it by attachment or its proceeds by garnishment in the hands of one who assisted such debtor in obtaining the property by fraud • — that he can sue one of the tort-feazors by attachment but cannot the other. This must be due merely to the form of the action, as the party so participating in the fraud is liable in a direct proceeding having the same result. [Pile v. Bank, 187 Mo. App. 61, 173 S. W. 50.] But it seems to me that the Supreme Court, in Bangs Milling Co. v. Burns, 152 Mo. 350, 53 S. W. 923, and the Kansas City Court of Appeals in Mapes v. Burns, 72 Mo. App. 411, have held the contrary. It is there held that the participation of the garnishee in the fraudulent acquisition of the property by the attached debtor is of no moment, provided the fraudulently acquired property passes from the attached debtor to the garnishee in payment of a bona-fide debt. Deeming the majority opinion in conflict with the two cases last mentioned, I dissent, and ask that this case be certified to the Supreme Court.